Judgment, Supreme Court, Bronx County, rendered June 4, 1974, convicting defendant, upon a jury verdict, of two counts of robbery in the first degree and possession of a weapon as a misdemeanor, unanimously modified, on the law, to the extent of reversing the conviction on the weapon count and dismissing that count of the indictment and, as so modified, the judgment is affirmed. Scrutiny of the record warrants concluding that the count of possession of a weapon as a misdemeanor was a lesser included concurrent count to robbery in the first degree. The remaining contentions advanced by defendant have been examined and found to be without merit. Concur—Kupferman, J. P., Lupiano, Tilzer, Capozzoli and Lane, JJ.